3
DETAILED ACTION
This is a first office action in response to application no. 17/061,676 filed on October 2, 2020 in which claim 1 is presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent no. 9,948,945 to Kim et al.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of cited Patent are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application calls for a device configured to encode video data, the device comprising: a generator configured to generate a prediction block of a current prediction unit using a reference index and a motion vector of the current prediction unit, and a residual block using a difference between the current prediction unit and the prediction block; a transformer configured to transform the residual block to generate a transform block; a quantizer configured to quantize coefficients of the transform block to generate a quantization block using a quantization parameter, wherein the quantizer generates the quantization block by selecting two effective quantization parameters that are available and exist among left, upper, and 
Claim 1 of Patent no. 9,948,945 calls for similar limitations.  In fact, independent claim 1 of the cited Patent calls for generating a prediction block of a current prediction unit using a reference index and a motion vector of the current prediction unit, and a quantizer generating quantization block by selecting two effective quantization parameters that are available and exist among left, upper, and previous quantization parameters according to an order of priority levels set for the left, upper, and previous quatization parameters, and entropy coding the quantization block using a scan pattern, wherein the motion vector is encoded using a motion vector predictor which is set equal to one of an effective spatial motion vector candidate and an effective temporal method vector candidate.
When comparing the claims of the instant Application and the claims of cited Patent no. 9,948,945, it is clear that the claims of the cited Patent anticipate the claims of the instant Application.  Consequently, differences between the claims of the instant application and the claims of the cited patent do not rise to a patentability level.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent no. 10,148,976 to Kim et al.  


Claim 1 of Patent no. 10,148,976 calls for similar limitations.  In fact, independent claim 1 of the cited Patent calls for a method of encoding video data, the method comprising: generating, via a generator, a prediction block of a current prediction unit using a reference index and a motion vector of the current prediction unit;  generating, via the generator, a residual block using a difference between the current prediction unit and the prediction block;  transforming, via a transformer, the residual block to generate a transform block;  quantizing, via a quantizer, coefficients of the transform block to generate a quantization block using a quantization parameter, wherein the quantizer generates the 
When comparing the claims of the instant Application and the claims of cited Patent no. 10,148,976 it is clear that the claims of the cited Patent anticipate the claims of the instant Application.  Consequently, differences between the claims of the instant application and the claims of the cited patent do not rise to a patentability level.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh (US Patent Application Publication no. 2013/0022122) in view of Zhou et al. (US Patent Application Publication no. 2015/0049805).


	It is noted that although Oh provides quantized coefficients of the quantized blocks divided into a plural of subset, and a same scan pattern is applied to the quantized coefficients of each subset (See Oh [0033]), it is silent about the quantizer generates the quantization block using an average of two effective quantization parameters among a left, an upper, and a previous quantization parameters as claimed.
	However, Zhou provides an encoding method in the same field of endeavor including the steps of encoding the quantization parameter wherein the quantizer generates the quantization block using an average of two effective quantization parameters among a left, an upper, and a previous quantization parameters (See Zhou Fig. 4, [0037], [0051-0052]; Fig. 11, step 1108 and [0057] “Example of the function f( ) include f()=QP of a left neighboring CU and f()= the average of the QP value for a left neighbor CU and the QP valuer of a top neighbor CU…..]).
Therefore, it is considered obvious that one skilled in the art at the time of the invention would recognize the advantage of modifying Oh’s quantization encoding step of the video encoding method by incorporating Zhou's teachings where the quantizer generates the quantization block using an average 
The motivation for performing such a modification in Oh is to be able to use more sophisticated functions of the quantization parameter of spatially neighboring coding units in order to lower distortion while maintaining a steady bit rate as taught by Zhou (See Zhou paragraphs [0005], last two sentences and [0057], last two sentences).

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oh (US Patent Application Publication no. 2013/0016774) teaches intra prediction decoding apparatus.
Lin et al. (US Patent Application Publication no. 2006/0268990) teaches adaptive video encoding using a perceptual model.
Oh et al. (US Patent no. 9473789) teaches apparatus for decoding a moving picture.
Lin et al. (US Patent no. 8422456) teaches adaptive video encoding using a perceptual model.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424